16 So. 3d 918 (2009)
Ricky MYERS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2250.
District Court of Appeal of Florida, Third District.
August 5, 2009.
Rehearing Denied September 8, 2009.
George M. Evans, Coral Gables, for appellant.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and WELLS, and SUAREZ, JJ.
PER CURIAM.
Affirmed. See Merritt v. State, 712 So. 2d 384, 385 (Fla.1998) (finding that attempted battery on a law enforcement officer is a non-existent crime and ordering that the defendant be resentenced to attempted battery); J.S. v. State, 925 So. 2d 438, 438 (Fla. 5th DCA 2006) (ordering resentencing of defendant to attempted battery from the non-existent charged crime of attempted battery on a law enforcement officer); see also Velez v. State, 988 So. 2d 707, 708 (Fla. 3d DCA 2008) (finding that the defendant was not entitled to be personally present at the sentence reduction for a conviction which ran concurrent with another conviction for which he given a longer sentence).